DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "stiff" in claim 23 is a relative term which renders the claim indefinite.  The term "stiff" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 20-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beebe et al. (US 2016/0331187).
Regarding claim 1, Beebe et al. (hereafter “D1”) discloses a rack system (figure 1/5a) for removably supporting a plurality of articles (abstract – elongated articles) therein, the system comprising: at least one flexible insert (at finned holder elements 10/11) for accommodating at least one of the plurality of articles therein (abstract), the flexible insert being formed of a resilient material (elastomeric; [0037]); a frame (housing member 30) for supporting the at least one flexible insert ([0054]); and a bracket (at mounting bracket 40) arrangement for removably supporting the frame (figure 1).
Regarding claim 2, D1 discloses wherein the at least one flexible insert (at 10/11) includes a plurality of petals (fins 10a-c, 11a-c) forming an opening (between fins), the plurality 
Regarding claims 3 and 9, D1 discloses wherein the plurality of petals (10a-c, 11a-c) includes at least one structural detail (such as at 15 or 16 – figures 3a/4a) for providing structural integrity to the plurality of petals.
Regarding claim 7, D1 discloses wherein the frame (30) is configured for supporting two or more flexible inserts therein (as shown in figure 3a).
Regarding claim 8, D1 discloses wherein the bracket arrangement (at 40) is configured for attachment to a flat surface (figure 1). 
Regarding claim 10, D1 discloses wherein the frame (30) matingly engages around the at least one flexible insert for supporting the at least one flexible insert therein (figure 1).
Regarding claim 20, D1 discloses a rack system for removably supporting a plurality of articles therein (system of figure 1 is capable of supporting a plurality of articles in a single member 30 or in multiple members 30 in the track/bracket 40), the system comprising: a membrane (at 10a-c, 11a-c) for accommodating at least one of the plurality of articles therein, the membrane including at least in part a resilient material forming a plurality of petals (10a-c, 11a-c) defining an opening (between elements 10a-c, 11a-c); and an attachment arrangement (at bracket 40) configured for attaching to an external surface (wall – [0078]), wherein the membrane and the attachment arrangement are configured to collaborate to support the membrane at a predetermined distance from the external surface (figure 1), and wherein the plurality of petals (10a-c, 11a-c) are configured for removably holding at least one of the 
Regarding claim 21, D1 discloses further comprising a sub-frame (at housing member 30) for providing structural integrity to the membrane ([0054]).
Regarding claim 22, D1 discloses wherein the attachment arrangement (at 40) provides structural integrity to the membrane (40 provides structural integrity to housing member 30 which holds the membrane).
Regarding claim 23, D1 discloses wherein the membrane (at 10a-c, 11a-c) being at least in part formed of a stiff material (at 30 – the housing member 30 can be taken as part of the membrane) surrounding the petals such that the membrane is attachable to the attachment arrangement in a self-supporting manner without requiring any other support structure (figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631